       Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 1 of 24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------x
JOHN WAITE, etc., et al.,

                          Plaintiffs,

            -against-                                                    19-cv- l 091 (LAK)



UMG RECORDINGS, INC., etc., et al.,

                     Defendants.
---------------------------------------x



                             MEMORANDUM OPINION

                   Appearances:

                          Ryan E. Cronin
                          Roy W. Arnold
                          David M. Perry
                          Gregory M. Bordo
                          BLANK ROME LLP

                          Evan S. Cohen
                          Maryann R. Marzano
                          COHEN MUSIC LAW

                          Attorneys for Plaintiffs

                          Stev en M. Bierman
                          Melanie Berdecia
                          Rollin A. Ransom
                          Lisa M. Gilford
                          Lauren De Lilly
                          SIDLEY AUSTIN LLP

                          Richard S. Mandel
                          Thomas Kjellberg
                          COWAN, LIEBOWITZ & LATMAN, P.C.

                          Attorneys for Defendant UMG Recordings, Inc.
        Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 2 of 24




                                                                                                        2


LEWIS A. KAPLAN, District Judge.

                In the music recording industry, artists commonly sign agreements with record labels

in which the artists agree that the companies will own the copyright to sound recordings made

pursuant to those agreements. These grants allow the companies to distribute and sell the artists'

sound recordings.

                Section 203 of the Copyright Act of 1976 provides an author a right to terminate such

a grant of copyright thirty-five years after the grant's execution, or forty years thereafter if the grant

covers the right ofpublication, if certain conditions are met. 1 As the Court has explained previously,

"[t]ermination is not automatic. The earlier grant will remain in effect absent a termination notice .

. . . Upon the effective date of termination [listed in the notice], the grant is terminated and the

copyright reverts to the author." 2

                Plaintiffs allege that defendant has ignored their valid termination notices and has

continued to market and sell plaintiffs' sound recordings following the effective dates of

termination, thereby infringing upon their copyrights. In a prior opinion, familiarly with which is

assumed, the Court granted in part and denied in part defendant's motion to dismiss the First

Amended Complaint ("FAC").3 Plaintiffs now move to amend their complaint in order to add

additional parties, assert infringement claims with respect to the sound recordings identified

previously in the FAC for which the effective dates of termination now have passed, "streamline


                17 § U.S.C. 203.
        2

                Waitev. UMG Recordings, Inc., No. 19-cv-1091(LAK), 2020 WL 1530794, at*2(S.D.N.Y.
                Mar, 31, 2020) (citation omitted).

                Id. at*10.
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 3 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 4 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 5 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 6 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 7 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 8 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 9 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 10 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 11 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 12 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 13 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 14 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 15 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 16 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 17 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 18 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 19 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 20 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 21 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 22 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 23 of 24
Case 1:19-cv-01091-LAK Document 89 Filed 08/10/20 Page 24 of 24
